Citation Nr: 1119016	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, adjustment disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987, with additional service from June 1998 through June 2005 in the U.S. Army National Guard for the State of Kansas.  The Veteran was mobilized for active duty from January 2003 through July 2003 from his service in the Kansas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO) and two Board remands.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder, and mood disorder.  After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specifically, the Veteran's claim must be remanded for a new VA examination addressing the etiology of all of the Veteran's currently diagnosed psychiatric disorders. 

In March 2010, the Board remanded the Veteran's claim for entitlement to service connection for a psychiatric disorder to the RO for consideration of whether any of the Veteran's diagnosed psychiatric disorders were related to service, in compliance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), as the RO had previously only considered entitlement to service connection for PTSD.  In that regard, the Board directed the RO to provide additional notice letters to the Veteran.  The Board also instructed the RO to "conduct[] any other development that may be indicated . . . ."  In March 2010 and September 2010, the RO sent the Veteran additional notice letters with regard to his claim for entitlement to service connection for a psychiatric disorder, to include PTSD, depression, adjustment disorder, and mood disorder.  Thereafter, in November 2010, the RO issued a supplemental statement of the case denying the Veteran's claim because there was no evidence of a psychiatric disorder during service and because there was no evidence "in the form of a competent medical opinion with accompanying rationale or otherwise, linking a current psychiatric disorder to [his] period of military service."  

Initially, the Board observes that, although the Veteran's service treatment records are silent as to any complaints of or treatment for a psychiatric disorder during service, the Veteran's reported inservice stressors of having witnessed T.A. die after being hit by a car while leaving a bar and having observed two pilots die after their plane crashed on the deck of the U.S.S. ENTERPRISE were verified by the U.S. Army and Joint Services Records Research Center in 2007.  Although the RO provided the Veteran with VA examinations in May 2005, September 2007 and obtained a VA medical opinion in May 2009, which all concluded that the Veteran did not have PTSD, none of the VA examiners considered whether the Veteran's other diagnosed psychiatric disorders, including depression, adjustment disorder, and mood disorder, are related to his verified inservice stressors.  Accordingly, those examination reports are inadequate upon which to base an appellate decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

Accordingly, a new VA examination must be provided which addresses the issue of whether any of the Veteran's currently diagnosed psychiatric disorder, to include depression, adjustment disorder, or mood disorder, are related to his active duty service, to include the verified inservice stressors.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a new VA psychiatric examination to determine the etiology of all of his currently diagnosed psychiatric disorders, to include depression, adjustment disorder, and mood disorder.  The claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record including his reports of inservice psychiatric stressors, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must state whether any diagnosed psychiatric disorder was caused or aggravated by the Veteran's active duty service, to include the verified inservice stressors.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  The examiner must provide a complete rationale for all opinions provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she must so state, and provide the reasons why an opinion would require speculation.  The report prepared must be typed. 

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


